Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.


 MELISSA AUGUST,


                Plaintiff,                                      JURY TRIAL DEMANDED
  v.

  DORAL CAROLINA ALE HOUSE,
  LLC d/b/a DORAL CAROLINA ALE
  HOUSE, a Florida limited liability
  company, and LMR LLC d/b/a DORAL
  CAROLINA ALE HOUSE, a North
  Carolina limited liability company,

                 Defendants.
                                                   /

                                  COMPLAINT FOR DAMAGES

        The Plaintiff, MELISSA AUGUST, files this Complaint for Damages against Defendants,

 DORAL CAROLINA ALE HOUSE, LLC d/b/a Doral Carolina Ale House (hereinafter “DORAL

 CAROLINA”), a Florida limited liability company, and LMR LLC d/b/a Doral Carolina Ale House,

 (hereinafter “LMR”), a North Carolina limited liability company, and states:


                                          INTRODUCTION

        1.      This is an action to recover monetary damages in the form of unpaid minimum

 wages, and to redress the deprivation of rights secured to Plaintiff by the Fair Labor Standards Act

 (“FLSA”), as amended, 29 U.S.C. §201 et. seq. (hereinafter “FLSA”), the Florida Minimum Wage

 Amendment, Fla. Const. Art. X, §24, and the Florida Minimum Wage Act, Fla. Stat. 448.110,

 (collectively, the “FMWA).

                                           JURISDICTION



                                                   1
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 18



        2.     This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §201 et

 seq., 29 U.S.C. 216(b), and 28 U.S.C. §§1331 and 1367.

        3.     While the Plaintiff was employed by DORAL CAROLINA at Doral Carolina Ale

 House, Defendant DORAL CAROLINA was an enterprise engaged in interstate commerce.

        4.     While the Plaintiff was employed by DORAL CAROLINA at Doral Carolina Ale

 House, Defendant DORAL CAROLINA regularly operated a business engaged in commerce or in

 the production of goods for commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r)

 and 203(s).

        5.     While the Plaintiff was employed by DORAL CAROLINA at Doral Carolina Ale

 House, Defendant DORAL CAROLINA employed at least two or more employees who were

 engaged in interstate commerce, or who were handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any other person.

        6.     While the Plaintiff was employed by DORAL CAROLINA at Doral Carolina Ale

 House, Defendant DORAL CAROLINA’s business consisted of a restaurant which serves food

 and beverages. The Plaintiff’s work and the work of other employees involved handling on a

 regular and recurrent basis “goods” or “materials” that were used commercially in Defendant

 DORAL CAROLINA’s business, and that moved in interstate commerce. Specifically, the Plaintiff

 and other employees regularly and recurrently handled food, drinks and other goods or materials

 which were originally manufactured outside the State of Florida.

        7.     Upon information and belief, while the Plaintiff was employed by DORAL

 CAROLINA at Doral Carolina Ale House, Defendant DORAL CAROLINA had an annual gross

 volume of sales made or business done of not less than $500,000 annually.

        8.     While the Plaintiff was employed by LMR at Doral Carolina Ale House, Defendant

 LMR was an enterprise engaged in interstate commerce.


                                                 2
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 18



        9.      While the Plaintiff was employed by LMR at Doral Carolina Ale House, Defendant

 LMR regularly operated a business engaged in commerce or in the production of goods for

 commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

        10.     While the Plaintiff was employed by LMR at Doral Carolina Ale House, Defendant

 LMR employed at least two or more employees who were engaged in interstate commerce, or who

 were handling, selling, or otherwise working on goods or materials that have been moved in or

 produced for commerce by any other person.

        11.     While the Plaintiff was employed by LMR at Doral Carolina Ale House, Defendant

 LMR’s business consisted of a restaurant which serves food and beverages. The Plaintiff’s work

 and the work of other employees involved handling on a regular and recurrent basis “goods” or

 “materials” that were used commercially in Defendant LMR’s business, and that moved in interstate

 commerce. Specifically, the Plaintiff and other employees regularly and recurrently handled food,

 drinks and other goods or materials which were originally manufactured outside the State of Florida.

        12.     Upon information and belief, while the Plaintiff was employed by LMR at Doral

 Carolina Ale House, Defendant LMR had an annual gross volume of sales made or business done of

 not less than $500,000 annually.

        13.     The Defendants are subject to the jurisdiction of this Court because they engage in

 substantial and not isolated activity within the Southern District of Florida.

        14.     The Defendants are also subject to the jurisdiction of this Court because they operate,

 conduct, engage in, and/or carry on business in the Southern District of Florida.

                                                VENUE

        15. The venue is proper in the United States District Court for the Southern District of

 Florida based upon the following:




                                                   3
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 18



               a. The unlawful employment practices alleged below occurred and/or were committed

                    in the Southern District of Florida;

               b. While the Plaintiff was employed by LMR at Doral Carolina Ale House, Defendant

                    LMR was and continues to be a North Carolina corporation doing business in this

                    judicial district.

               c. While the Plaintiff was employed by DORAL CAROLINA at Doral Carolina Ale

                    House, Defendant DORAL CAROLINA was                   and   continues to   be   Florida

                    corporation doing business within this judicial district.

               d.   Defendants employed Plaintiff in the Southern District of Florida.



                                          STATEMENT OF FACTS

         16.        At all times material hereto, the Plaintiff was a resident living within the Southern

 District of Florida.

         17.        Doral Carolina Ale House is a restaurant located at 8669 NW 36th Street, Doral, FL

 33166 in Dade County, Florida.

         18.        The Plaintiff, AUGUST, was employed a t Doral Carolina Ale House as a bartender

 from about April 2016 until about March 13, 2020.

         19.        The Plaintiff’s job duties at Doral Carolina Ale House included interacting with

 customers and selling food and beverages.

         20.        In 2016, 2017, and 2018, the Plaintiff received wages from DORAL CAROLINA for

 her work at Doral Carolina Ale House.

         21.        While the Plaintiff was employed at Doral Carolina Ale House, DORAL

 CAROLINA operated the restaurant doing business as Doral Carolina Ale House located at 8669

 NW 36th Street, Doral, FL 33166 in Dade County, Florida.


                                                           4
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 18



        22.       The Plaintiff was an “employee” of the Defendant DORAL CAROLINA within the

 meaning of the FLSA, and within the meaning of Fla. Const. Art. X, §24, which adopts the FLSA’s

 definition of “employee.”

        23.       While the Plaintiff was employed by DORAL CAROLINA, Defendant DORAL

 CAROLINA was an “employer” within the meaning of the FLSA and the Fla. Const. Art. X,

 §24 and Fla. Stat. §448.110, which adopt the FLSA’s definition of “employer.”

        24.       While the Plaintiff was employed by Defendant DORAL CAROLINA, Defendant

 DORAL CAROLINA paid the Plaintiff no wages for some of her work hours.

        25.       While the Plaintiff was employed by Defendant DORAL CAROLINA, Defendant

 DORAL CAROLINA required the Plaintiff to attend monthly cleaning sessions which lasted on

 average about three to four hours each, but DORAL CAROLINA did not pay her for her time spent

 cleaning the restaurant. During these cleaning session, the Plaintiff was required to do such task as,

 for example, scrape under the bar, clean the coolers, clean and paint chairs, and pressure wash the

 bar floor, among other tasks.

        26.       While the Plaintiff was employed by DORAL CAROLINA, Defendant DORAL

 CAROLINA’s management was aware the Plaintiff attended these cleaning sessions at the restaurant

 without being paid wages for these cleaning sessions.

        27.       At times while employed by Defendant DORAL CAROLINA, the Plaintiff worked

 under another employee’s number, and earned only tips, but no wages.

        28.       While the Plaintiff was employed by DORAL CAROLINA, Defendant DORAL

 CAROLINA’s management was aware the Plaintiff was working under another employee’s number

 and not clocked in under the Plaintiff’s employee number.

        29.       Defendant DORAL CAROLINA required the Plaintiff to pay for her uniform shirts

 and name tags.


                                                  5
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 18



          30.    While the Plaintiff was employed by DORAL CAROLINA, when there was a bar

 drawer shortage or a customer walked out on a check at Doral Carolina Ale House, the Plaintiff and

 others on the shift made up the drawer shortage or paid for the customer walk out. The Plaintiff and

 other bartenders would pay for shortages and walk outs because they would be written up for the

 shortage or walk out if they did not pay for the shortage or walk out.

          31.    While the Plaintiff was employed by DORAL CAROLINA, members of DORAL

 CAROLINA management required the Plaintiff to share her tips with the dishwasher who was not

 eligible to share in the Plaintiff’s tips.

          32.    While the Plaintiff was employed by DORAL CAROLINA, Defendant DORAL

 CAROLINA failed to properly disclose or apprise Plaintiff of her rights under the FLSA and/or

 the Florida Constitution, Art. X, §24.

          33.    In 2019, the Plaintiff received wages from LMR for her work at Doral Carolina Ale

 House.

          34.    While the Plaintiff was employed at Doral Carolina Ale House, LMR operated the

 restaurant doing business as Doral Carolina Ale House located at 8669 NW 36th Street, Doral, FL

 33166 in Dade County, Florida.

          35.    LMR is a hospitality management group located in Raleigh, North Carolina.

          36.    The Plaintiff was an “employee” of the Defendant LMR within the meaning of the

 FLSA, and within the meaning of Fla. Const. Art. X, §24, which adopts the FLSA’s definition of

 “employee.”

          37.    While the Plaintiff was employed by LMR, the Defendant LMR was an “employer”

 within the meaning of the FLSA and the Fla. Const. Art. X, §24 and Fla. Stat. §448.110, which

 adopt the FLSA’s definition of “employer.”

          38.    The Defendant LMR paid the Plaintiff no wages for some of her work hours.


                                                  6
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 18



        39.     While the Plaintiff was employed by LMR, Defendant LMR required the Plaintiff to

 attend monthly cleaning sessions which lasted three to four hours each, but LMR did not pay her for

 her time spent cleaning the restaurant. During these cleaning session, the Plaintiff was required to

 do such task as, for example, scrape under the bar, clean the coolers, clean and paint chairs, and

 pressure wash the bar floor, among other tasks.

        40.     While the Plaintiff was employed by LMR, Defendant LMR’s management was

 aware the Plaintiff attended these cleaning sessions at the restaurant without being paid wages for

 these cleaning sessions.

        41.     At times while employed by Defendant LMR, the Plaintiff worked under another

 employee’s number, and earned only tips, but no wages.

        42.     While the Plaintiff was employed by LMR, Defendant LMR’s management was

 aware the Plaintiff was working under another employee’s number and not clocked in under the

 Plaintiff’s employee number.

        43.     Defendant LMR required the Plaintiff to pay for her uniform shirts and name tags.

        44.     While the Plaintiff was employed by LMR, when there was a bar drawer shortage or

 a customer walked out on a check at Doral Carolina Ale House, the Plaintiff and others on the shift

 made up the drawer shortage or paid for the customer walk out. The Plaintiff and other bartenders

 would pay for shortages and walk outs because they would be written up for the shortage or walk

 out if they did not pay for the shortage or walk out.

        45.     While the Plaintiff was employed by LMR, members of LMR management required

 the Plaintiff to share her tips with the dishwasher, who was ineligible to share in the Plaintiff’s tips.

        46.     While the Plaintiff was employed by LMR, Defendant LMR failed to properly

 disclose or apprise Plaintiff of her rights under the FLSA and/or the Florida Constitution, Art. X,

 §24.


                                                    7
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 18



         47.      On or about August 5, 2020, the Plaintiff mailed a letter to Defendants pursuant

 to Fla. Stat. §448.110(6) notifying Defendants of his Florida minimum wage claims.

         48.      The Plaintiff has fulfilled all conditions precedent to the institution of this action

 and/or such conditions have been waived or are inapplicable.

         49.      The Plaintiff has retained Bober & Bober, P.A. to represent her in this action and is

 obligated to pay reasonable attorney’s fees and costs.



                                      STATEMENT OF CLAIMS

                                                COUNT I

               VIOLATION OF FLSA, 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

                              AS TO DEFENDANT DORAL CAROLINA

         50.      The Plaintiff re-alleges paragraphs 1 to 7, 13 to 32, and 47 to 49 of this Complaint as

 if fully set forth herein.

         51.      The Plaintiff’s employment with Defendant DORAL CAROLINA was to consist of

 a normal workweek for which she was to be compensated at or above the FLSA minimum wage.

         52.      The FLSA, 29 U.S.C. §206 requires that any non-exempt employee covered by the

 FLSA be paid a minimum wage.

         53.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff was an hourly paid, “tipped” employee.

         54.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, she

 received tips from customers.

         55.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, Defendant

 DORAL CAROLINA failed to pay the Plaintiff a direct wage for all hours worked, causing his

 wage to fall below the applicable federal minimum wage for some hours.
                                                    8
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 18



         56.        During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff paid for drawer shortages and walk outs, causing her wages to fall below the minimum

 wage.

         57.        During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff paid for uniforms, causing her wages to fall below the minimum wage.

         58.        The Plaintiff was not allowed to retain all her tips while employed by Defendant

 DORAL CAROLINA because she was required to share her tips with the dishwasher, who was

 ineligible to share in tips.

         59.        The Defendant DORAL CAROLINA was required to compensate Plaintiff with at

 least the full FLSA minimum wage for all unpaid hours worked, but failed to do so.

         60.        As a result of Defendant DORAL CAROLINA’s disregard of the FLSA, the Plaintiff

 is entitled to liquidated damages pursuant to the FLSA.

         61.        Defendant DORAL CAROLINA knew of and/or showed a willful and reckless

 disregard for the provisions of the FLSA concerning the payment of minimum wages to the Plaintiff.

         WHEREFORE, the Plaintiff respectfully requests judgment in her favor against Defendant

 DORAL CAROLINA:

               a. finding that Defendant DORAL CAROLINA violated the FLSA’s minimum wage

               requirements;

               b.    finding that the Defendant DORAL CAROLINA acted willfully in violating the

               FLSA’s minimum wage requirements;

               c. awarding all unpaid minimum wages due or payable to Plaintiff;

               d. awarding an equal amount in liquidated damages;

               e. awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

               litigation pursuant to 29 U.S.C. § 216(b);


                                                    9
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 10 of 18



                f. awarding post-judgment interest; and

                g. awarding all other and further relief this Court deems to be just and proper.

                                                 COUNT II

               VIOLATION OF FLSA, 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

                                       AS TO DEFENDANT LMR

         62.      The Plaintiff re-alleges paragraphs 1 to 2, 8 to 19, 33 to 49 of this Complaint as if fully

 set forth herein.

         63.      The Plaintiff’s employment with Defendant LMR was to consist of a normal

 workweek for which he was to be compensated at or above the FLSA minimum wage.

         64.      The FLSA, 29 U.S.C. §206 requires that any non-exempt employee covered by the

 FLSA be paid a minimum wage.

         65.      During the Plaintiff’s employment with Defendant LMR, the Plaintiff was an

 hourly paid, “tipped” employee.

         66.      During the Plaintiff’s employment with Defendant LMR, she received tips from

 customers.

         67.      During the Plaintiff’s employment with Defendant LMR, Defendant LMR failed to

 pay the Plaintiff a direct wage for all hours worked, causing his wage to fall below the applicable

 federal minimum wage for some hours.

         68.      During the Plaintiff’s employment with Defendant LMR, the Plaintiff paid for

 drawer shortages and walk outs, causing her wages to fall below the minimum wage.

         69.      During the Plaintiff’s employment with Defendant LMR, the Plaintiff paid for

 uniforms, causing her wages to fall below the minimum wage.




                                                      10
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 11 of 18



         70.     The Plaintiff was not allowed to retain all her tips while employed by Defendant

 LMR because she was required to share her tips with the dishwasher, who was ineligible to share in

 tips.

         71.     The Defendant LMR was required to compensate Plaintiff with at least the full

 FLSA minimum wage for all unpaid hours worked, but failed to do so.

         72.     As a result of Defendant LMR’s disregard of the FLSA, the Plaintiff is entitled to

 liquidated damages pursuant to the FLSA.

         73.     Defendant LMR knew of and/or showed a willful and reckless disregard for the provisions of the

 FLSA concerning the payment of minimum wages to the Plaintiff.

         WHEREFORE, the Plaintiff respectfully requests judgment in her favor against Defendant

 LMR:

               a. finding that Defendant LMR violated the FLSA’s minimum wage requirements;

               b. finding that the Defendant LMR acted willfully in violating the FLSA’s minimum

               wage requirements;

               c. awarding all unpaid minimum wages due or payable to Plaintiff;

               d. awarding an equal amount in liquidated damages;

               e. awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

               litigation pursuant to 29 U.S.C. § 216(b);

               f. awarding post-judgment interest; and

               g. awarding all other and further relief this Court deems to be just and proper.



                                                  COUNT III
                           MINIMUM WAGE CLAIM PURSUANT TO
                         FLA. CONST. ART. X, §24 & FLA. STAT. §448.110

                               AS TO DEFENDANT DORAL CAROLINA


                                                       11
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 12 of 18



         74.      The Plaintiff re-alleges paragraphs 1 to 7, 13 to 32, and 47 to 49 of this Complaint as

 if fully set forth herein.

         75.      The Plaintiff’s employment with Defendant DORAL CAROLINA was to consist of

 a normal workweek for which he was to be compensated at or above the Florida minimum wage.

         76.      The Fla. Const. Art. X, §24 and Fla. Stat. §448.110, (“FMWA”), require that any

 non-exempt employee covered by the FMWA be paid a minimum wage.

         77.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff was an hourly paid, “tipped” employee.

         78.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, she

 received tips from customers.

         79.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, Defendant

 DORAL CAROLINA failed to pay the Plaintiff a direct wage for all hours worked, causing her

 wage to fall below the applicable federal minimum wage for some hours.

         80.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff paid for drawer shortages and walk outs, causing her wages to fall below the Florida

 minimum wage.

         81.      During the Plaintiff’s employment with Defendant DORAL CAROLINA, the

 Plaintiff paid for uniforms, causing her wages to fall below the Florida minimum wage.

         82.      The Plaintiff was not allowed to retain all her tips while employed by Defendant

 DORAL CAROLINA because she was required to share her tips with the dishwasher, who was

 ineligible to share in tips.

         83.      The Defendant LMR was required to compensate Plaintiff with at least the full

 DORAL CAROLINA minimum wage for all unpaid hours worked, but failed to do so.




                                                    12
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 13 of 18



         84.     As a result of Defendant DORAL CAROLINA’s disregard of the FMWA, the Plaintiff

 is entitled to liquidated damages pursuant to the FMWA.

         WHEREFORE, the Plaintiff respectfully requests enter judgment in her favor and against

     DORAL CAROLINA:

               a. finding that DORAL CAROLINA violated the FMWA’s minimum wage requirements;

               b. awarding all unpaid minimum wages due or payable to the Plaintiff;

               c. awarding an equal amount in liquidated damages;

               d. awarding reasonable attorney’s fees and costs and expenses of this litigation pursuant

                     to the FMWA;

               e. awarding post-judgment interest; and

               f. awarding all other and further relief this Court deems to be just and proper.

                                               COUNT IV
                           MINIMUM WAGE CLAIM PURSUANT TO
                         FLA. CONST. ART. X, §24 & FLA. STAT. §448.110

                                       AS TO DEFENDANT LMR

         85.     The Plaintiff re-alleges paragraphs 1 to 2, 8 to 19, 33 to 49 of this Complaint as if fully

 set forth herein.

         86.     The Plaintiff’s employment with Defendant LMR was to consist of a normal

 workweek for which she was to be compensated at or above the Florida minimum wage.

         87.     The Fla. Const. Art. X, §24 and Fla. Stat. §448.110, (“FMWA”), require that any

 non-exempt employee covered by the FMWA be paid a minimum wage.

         88.     During the Plaintiff’s employment with Defendant LMR, the Plaintiff was an

 hourly paid, “tipped” employee.

         89.     During the Plaintiff’s employment with Defendant LMR, she received tips from

 customers.

                                                     13
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 14 of 18



         90.     During the Plaintiff’s employment with Defendant LMR, Defendant LMR failed to

 pay the Plaintiff a direct wage for all hours worked, causing her wage to fall below the applicable

 federal minimum wage for some hours.

         91.     During the Plaintiff’s employment with Defendant LMR, the Plaintiff paid for

 drawer shortages and walk outs, causing her wages to fall below the Florida minimum wage.

         92.     During the Plaintiff’s employment with Defendant LMR, the Plaintiff paid for

 uniforms, causing her wages to fall below the Florida minimum wage.

         93.     The Plaintiff was not allowed to retain all her tips while employed by Defendant

 LMR because she was required to share her tips with the dishwasher, who was ineligible to share in

 tips.

         94.     The Defendant LMR was required to compensate Plaintiff with at least the full

 FMWA minimum wage for all unpaid hours worked, but failed to do so.

         95.     As a result of Defendant LMR’s disregard of the FMWA, the Plaintiff is entitled to

 liquidated damages pursuant to the FMWA.

         WHEREFORE, the Plaintiff respectfully requests enter judgment in her favor and against LMR:


               a. finding that Defendant LMR violated the FMWA’s minimum wage requirements;

               b. awarding all unpaid minimum wages due or payable to the Plaintiff;

               c. awarding an equal amount in liquidated damages;

               d. awarding reasonable attorney’s fees and costs and expenses of this litigation pursuant

                  to the FMWA;

               e. awarding post-judgment interest; and

               f. awarding all other and further relief this Court deems to be just and proper.



                                                COUNT V
                                                     14
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 15 of 18




                     VIOLATION OF FLSA, 29 U.S.C. § 207 (UNPAID OVERTIME)

                                 AS TO DEFENDANT DORAL CAROLINA

         96.         The Plaintiff re-alleges paragraphs 1 to 7, 13 to 32, and 47 to 49 of this Complaint as

 if fully set forth herein.

         97.         The Plaintiff’s employment with the Defendant DORAL CAROLINA was to consist

 of a normal work week for which she should have received time and one-half for hours worked in

 excess of the maximum hours provided for in the FLSA.

         98.         During the Plaintiff’s employment, she worked hours in excess of forty (40) per week

 for which she was not compensated at the statutory rate of time and one-half the applicable hourly

 rate for her overtime hours.

         99.         The Plaintiff typically was scheduled to work thirty-five (35) to forty hours (40) per

 work on-the-clock, but she worked additional hours off-the-clock during cleaning sessions or when

 she worked under another employee’s number, thereby resulting in her working overtime hours.

         100.        Due to the unlawful acts of the Defendant DORAL CAROLINA, t h e Plaintiff

 has suffered damages for unpaid overtime wages.

         101.        The Plaintiff is entitled to an equal amount as liquidated damages.

         102.        Defendant DORAL CAROLINA knew of and/or showed a willful and reckless

 disregard for the provisions of the FLSA concerning the payment of overtime wages to the Plaintiff.

         103.        The Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, the Plaintiff respectfully requests that judgment be entered in his favor

  against the Defendant DORAL CAROLINA for unpaid overtime:

                a.    finding the Defendant DORAL CAROLINA violated the FLSA’s overtime

                      provisions of 29 U.S.C. §207;
                                                       15
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 16 of 18



                b.     finding Defendant DORAL CAROLINA acted willfully in violating the FLSA’s

                       overtime provisions;

                c.     awarding the Plaintiff overtime compensation in the amount calculated;

                d.     awarding the Plaintiff liquidated damages in the amount calculated;

                e.     awarding the Plaintiff reasonable attorney’s fees and costs and expenses of this

                       litigation pursuant to 29 U.S.C. § 216(b);

                f.     Awarding the Plaintiff post-judgment interest; and

                g.     Ordering any other and further relief this Court deems to be just and proper.



                                                   COUNT VI

                     VIOLATION OF FLSA, 29 U.S.C. § 207 (UNPAID OVERTIME)

                                          AS TO DEFENDANT LMR

         104.        The Plaintiff re-alleges paragraphs 1 to 2, 8 to 19, 33 to 49 of this Complaint as if fully

 set forth herein.

         105.        The Plaintiff’s employment with the Defendant LMR was to consist of a normal work

 week for which she should have received time and one-half for hours worked in excess of the

 maximum hours provided for in the FLSA.

         106.        During the Plaintiff’s employment, she worked hours in excess of forty (40) per week

 for which she was not compensated at the statutory rate of time and one-half the applicable hourly

 rate for her overtime hours.

         107.        The Plaintiff typically was scheduled to work thirty-five (35) to forty hours (40) per

 work on-the-clock, but she worked additional hours off-the-clock during cleaning sessions or when

 she worked under another employee’s number, thereby resulting in her working overtime hours.



                                                         16
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 17 of 18



          108.        Due to the unlawful acts of the Defendant LMR, t h e Plaintiff has suffered

 damages for unpaid overtime wages.

          109.        The Plaintiff is entitled to an equal amount as liquidated damages.

          110.        Defendant LMR knew of and/or showed a willful and reckless disregard for the

 provisions of the FLSA concerning the payment of overtime wages to the Plaintiff.

          111.        The Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, the Plaintiff respectfully requests that judgment be entered in his favor

  against the Defendant LMR for unpaid overtime:

                 h.    finding the Defendant LMR violated the FLSA’s overtime provisions of 29

                       U.S.C. §207;

                 i.    finding Defendant LMR acted willfully in violating the FLSA’s overtime

                       provisions;

                 j.    awarding the Plaintiff overtime compensation in the amount calculated;

                 k.    awarding the Plaintiff liquidated damages in the amount calculated;

                 l.    awarding the Plaintiff reasonable attorney’s fees and costs and expenses of this

                       litigation pursuant to 29 U.S.C. § 216(b);

                 m. Awarding the Plaintiff post-judgment interest; and

                 n.    Ordering any other and further relief this Court deems to be just and proper.



                                                JURY DEMAND

          Plaintiff demands trial by jury on all issues so triable as of right by jury. Dated: November 16,

  2020.


                                                      Respectfully submitted,
                                                        17
Case 1:20-cv-24691-UU Document 1 Entered on FLSD Docket 11/16/2020 Page 18 of 18




                                     By: Samara Robbins Bober
                                     SAMARA ROBBINS BOBER
                                     FBN: 0156248
                                     samara@boberlaw.com
                                     PETER BOBER
                                     FBN: 0122955
                                     peter@boberlaw.com
                                     BOBER & BOBER, P.A.
                                     2699 Stirling Road, Suite A-304
                                     Hollywood, FL 33312
                                     Phone: (954) 922-2298
                                     Fax: (954) 922-5455
                                     Attorneys for Plaintiff




                                       18
